                Case 19-10289-LSS       Doc 2080      Filed 08/12/20       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

__________________________________________
In re:                                     :                  Chapter 11
                                           :
       IMERYS TALC AMERICA, INC., et al., :                   Case No. 19-12089 (LSS)
                                           :
                  Debtors.                 :                  Jointly Administered
__________________________________________:

 NOTICE OF APPEARANCE AND REQUEST FOR ALL NOTICES AND PLEADINGS

         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear on behalf of the

following holders of Talc Personal Injury Claims in the captioned cases (collectively, the

"Claimants"):

Bridget Mendoza
Eleanor Barsh
Mary Simmons
Rosalind Weathers

Pursuant to Rules 2002(g), 2015, 3017(a), 9007, 9010(b), Fed. R. Bankr. P., and sections 342 and

1109(b) of title 11 of the United States Code, the undersigned request that copies of all notices,

applications, reports, motions, briefs, memoranda, pleadings, proposed plans and disclosure

statements, proposed orders, and any other documents filed or served in the captioned cases be

served upon:

Mark S. Carder, Esq.
Stinson LLP
1201 Walnut, Ste. 2900
Kansas City, MO 64106
Telephone:    (816) 842-8600
Facsimile:    (816) 691-3495
mark.carder@stinson.com

PLEASE TAKE NOTICE that neither this Notice of Appearance nor any subsequent appearance,

pleading, or claim is intended to or shall be deemed to waive the Claimants' rights to entry of final




CORE/9990000.3451/161023639.1
                Case 19-10289-LSS       Doc 2080     Filed 08/12/20     Page 2 of 3




orders by the United States District Court rather than the Bankruptcy Court, the right to trial by

jury in any proceeding so triable in the captioned cases or other cases or proceedings, the right to

have the reference to the Bankruptcy Court withdrawn by the United States District Court pursuant

to title 28 of the United States Code, or any other rights, clams, actions, defenses, setoffs or

recoupments to which any or all of the Claimants is or may be entitled under agreements, at law

or in equity, all of which are expressly reserved.


Dated: August 12, 2020

                                                             STINSON LLP

                                                             By:       /s/ Mark S. Carder
                                                             Mark S. Carder (MO40262)
                                                             1201 Walnut, Ste. 2900
                                                             Kansas City, MO 64106
                                                             Telephone: (816) 842-8600

                                                             Counsel for Bridget Mendoza,
                                                             Eleanor Barsh, Mary Simmons, and
                                                             Rosalind Weathers




CORE/9990000.3451/161023639.1
                Case 19-10289-LSS      Doc 2080    Filed 08/12/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I, Mark S. Carder, hereby certify that I caused a copy of the foregoing Notice Of

Appearance And Request For All Notices And Pleadings to be served via CM/ECF upon those

parties registered to receive such electronic notice and additionally via First Class U.S. Mail,

postage prepaid, upon the parties listed below.

Dated: August 12, 2020.                             /s/ Mark S. Carder
                                                   Mark S. Carder


Via First Class Mail

Latham & Watkins LLP                               Richards, Layton & Finger, P.A.
Jeffrey E. Bjork, Esq.                             Mark D. Collins, Esq.
Kimberly A. Posin, Esq.                            Michael Joseph Merchant, Esq.
Helena G. Tseregounis, Esq.                        Amanda R. Steele, Esq.
335 South Grand Avenue                             Brett Michael Haywood, Esq.
Suite 100                                          One Rodney Square
Los Angeles, CA 90071-1560                         920 North King Street
                                                   Wilmington, DE 19801
Latham & Watkins LLP
George A. Davis, Esq.                              Latham & Watkins LLP
Jeffrey T. Mispagel, Esq.                          Richard A. Levy, Esq.
Annemarie V. Reilly, Esq.                          330 North Wabash Avenue
Keith A. Simon, Esq.                               Suite 2800
885 Third Avenue                                   Chicago, IL 60611
New York, NY 10022
                                                   Office of the United States Trustee
                                                   Linda Richenderfer, Esq.
                                                   Juliet M. Sarkessian, Esq.
                                                   844 King Street, Ste. 2207
                                                   Lockbox #35
                                                   Wilmington, DE 19801




CORE/9990000.3451/161023639.1
